UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
JOHN W. GILTNER,                    )
                                    )
               Plaintiff,           )
                                    )
            v.                      ) Civ. Action No. 09-0840 (ESH)
                                    )
UNITED STATES DEPARTMENT            )
OF LABOR,                           )
                                    )
               Defendant.           )
____________________________________)


                                              ORDER

        Upon consideration of defendant United States Department of Labor’s Motion to Dismiss,

memorandum in support thereof, and accompanying documents, the lack of any opposition by

plaintiff, and the entire record herein, it is this 25th day of November, 2009, hereby

        ORDERED that defendant’s Motion to Dismiss under Federal Rule of Civil Procedure

12(b)(1) [Dkt. #10] is GRANTED on the ground that there is no final agency action. In addition,

given the lack of opposition, under Local Civil Rule 7(b), the motion is treated as conceded; and it

is further

        ORDERED that the above-captioned case is DISMISSED WITHOUT PREJUDICE.



                                                                  /s/
                                                      ELLEN SEGAL HUVELLE
                                                      United States District Judge

Date: November 25, 2009